        Case 1:17-cv-02089-RMB-OTW Document 164 Filed 02/17/20 Page 1 of 1


Ii GreenbergTraurig                                                                            USDCSDNY
Caroline J. Heller
Tel 212.801.2165                                                                               DOCUMENT
Fax 212.805.9488
he llerc@gtlaw.com                                                                             ELECTRO NI CALLY FILED
February 17, 2020
                                           MEMO                                            DOC #:     A   I - :.» I - - -
                                                                                           DATE FILED: - I I - I r:: r:-
VIAECF

The Honorable Richard M. Berman
United States District Judge
United States District Court S.D.N.Y.
500 Pearl Street
New York, New York 10007-1312

Re:         Weider Health & Fitness et al. v. AusTex Oil Limited et al., No. 1:17-cv-02089 (RMB)

Dear Judge Berman:
We represent Defendants in the above-captioned action. We write jointly with counsel for
Plaintiffs to a request a 2-week adjournment of the status conference in this case currently
scheduled for February 18, 2020 at 11 :00 am. The parties request the adjournment to provide
additional time to finalize a possible resolution to this matter. The parties are available on for a
rescheduled conference on: March 4 from 10:00 am-4:30 pm; March 5 from 11 :30 am - 4:30
pm, and; March 6 from 10:00 am-5 :00 pm.

Respectfully submitted,

GREENBERG TRAURIG, LLP
By:     Isl Caroline J. Heller
       Caroline J. Heller
       200 Park Ave.
       New York, New York 10166
       Tel: (212) 801-9200
       Fax: (212) 805-6400
       hellerc@gtlaw.com
 Attorneys for Defendants

cc:        Martin Eisenberg, Esq.                       (via ECF)




                                                                                so    OR#RVf
                                                                                          ~ I) A JI c-::,
                                                                             .. Oate:j,3 ~ ~~ f1• ~>f-Ai
                                                                                                   Richard M. Berman, _U.S.D.J .



GREE NBERG TRAURIG, LLP   •   ATTORNEYS AT LAW    •   WWW .GTLAW.COM
200 Park Avenue, New York, New York 10166 • Tel: 212. 801. 9200 • Fax 212.801 .6400
